DETAIL ACTION
This is the first action on the merits. Claims 1-20 are currently pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/616,774 filed on 11/25/2019 have been examined. 
Office Action is in response to the Applicant's amendments and remarks filed 04/14/2022. Claims 5 and 15 were amended. 

Response to Remarks/Arguments

In regards to rejection under 35 U.S.C. § 112(b): Applicant' s arguments, filed 04/14/2022, with respect to claims 5 and 15 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. § 112 (b) to claims 5 and 15 have been withdrawn.

In regards to rejection under 35 U.S.C. § 103: Applicant' s arguments, filed 04/14/2022, with respect to claims 5 and 15 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous rejections under 35 U.S.C. § 103 to claims 1-20, have been withdrawn. Claims are rejected under new grounds of rejection.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 2, 4 - 6, 10 - 12, 14 - 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20070265891A1), in view of Childress (US9611042 B1) hereinafter referred to as Guo and Childress, respectively.

Regarding claim 1 and 11, Guo discloses identify a user destination based on received location information from a user ([see at least 0013, 0020, 0029, 0041] “when passengers aboard the passenger car/bus produce their electronic tickets for checking by the electronic ticket checking machine, information in the electronic ticket is processed and transmitted to the management system for final decision. If information in the electronic ticket does not match that stored in the system, a rejection signal is produced. If information in the electronic ticket matches that in the system, an acceptance signal is produced. Then information of the checked tickets is recorded in the electronic ticket and stored in the database.”), 

Guo discloses assign to the user a first seat in a vehicle based on the user destination (See at least [0012], [0111], “…  an advanced electronic passenger management system and its corresponding techniques that can be used to check tickets, assign seats, remind passengers of their destinations and display destinations on boards … cars/long-distance buses are equipped with modern technology while passenger management mode therein is lagging far behind.”, “… based on the information of the three passengers who have boarded the car, the passenger management system sends signals to passenger information display lights 23, 24, and 25, indicating that Passengers 1, 2, and 3 are ready to take their respective seats--Seats 30, 31, and 32. Meanwhile, passenger destination display boards 26, 27, and 28 begin to display the respective destination names for the three passengers, like: TABLE-US-00002 Ordinal number 1 Passenger 1 Destination Name S1 Ordinal number 2 Passenger 2 Destination Name S2 Ordinal number 3 Passenger 3 Destination Name S3”).

Guo does not explicitly disclose move at least one of the first seat and a second seat in the vehicle upon user entry until a distance between the first seat and the second seat is greater than a distance threshold. However, Childress teaches move at least one of the first seat and a second seat in the vehicle upon user entry until a distance between the first seat and the second seat is greater than a distance threshold ((see at least Col1, line 62 to Col 2 line 3 and Col 4 line 35 to Col 5 line 6), “detecting an action at a door … and modifying a seat in the exit row based on the detecting the action at the door. The modifying the seat includes at least one of: automatically deploying a latch in an armrest of the seat … automatically rotating a distal end of the armrest downward; and automatically moving the seat to increase a size of an egress path of the exit row.  FIG. 6, the seats of the exit row 25 and/or the seats of the row 24 immediately forward of the exit row 25 may be moved along the floor 14 to increase the size of the egress path 28” , “based on the sensor 52 detecting the action at the door 18 as already described herein … an actuator may be configured to cause the seats 30′ of exit row 25 to move in an aft direction along the tracks 75, e.g., from first position 81 to second position 82. Additionally, or alternatively, based on the sensor 52 detecting the action at the door 18 as described herein, an actuator may be configured to cause the seats 30 of exit row 24 to move in a forward direction along the tracks 74, e.g., from first position 91 to second position 92.”). Both Guo and Childress are analogous art and teach adjusting a vehicle seat. However, Childress explicitly teaches moving the seat to increase a size of an egress path of the exit row.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to move the seat to increase a size of an egress path of the exit row, as taught by Childress. Doing so improves self-help exits meaning that in an emergency egress the passengers seated immediately adjacent to the exit will be responsible for assessing external hazards and opening the door of the exit. (With regard to this reasoning, see at least Childress, Col 1, lines 11-14).

Regarding claim 2 and 12, Guo discloses all the limitations stated above in claim. Guo does not explicitly disclose wherein the computer is further programmed to move a third seat in the vehicle upon user entry. However, Childress teaches wherein the computer is further programmed to move a third seat in the vehicle upon user entry ((See at least Childress, Col 4, line 55- 62 and Col 5, Ln 39-50) “detection the action at the door 18 as already described herein... Aspects of a system of a system in accordance with embodiment of the present invention…in Fig 6. the seat exit row 25 and/or the seats of the row 24 immediately forward of the exit row 25 may be moved along the floor 14 to increase the size of the egress path 28”, “based on the detecting the action at the door at step 801, the system automatically modifies a seat in the vehicle... moving the seat along the floor to increase the size of an egress path...the seat may be accomplished using an electronic-based controller and one or more actuators...the exit row adjacent the exit includes more than one seat”). Both Guo and Childress are analogous art and teach vehicle seat operation system. However, Childress explicitly teaches a seat in the vehicle is moving the seat along the floor to increase the size of an egress path. 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a seat in the vehicle is moving the seat along the floor to increase the size of an egress path, as taught by Childress. Doing so improves self-help exits meaning that in an emergency egress the passengers seated immediately adjacent to the exit will be responsible for assessing external hazards and opening the door of the exit. (With regard to this reasoning, see at least Childress, Col 1, lines 11-14).


Regarding claim 4 and 14, Guo discloses all the limitations stated above in claim. Guo does not explicitly disclose wherein the computer is further programmed to move the second seat along a track in the vehicle. However, Childress teaches wherein the computer is further programmed to move the second seat along a track in the vehicle ((See at least Col 4, line 55- 67 and Col 5, Ln 39-50) “For example, the seats 30 of row 24 may be connected to the floor 14 by tracks 74, and the seats 30′ of exit row 25 may be connected to the floor 14 by tracks 75. In embodiments, based on the sensor 52 detecting the action at the door 18 as described herein, an actuator may be configured to cause the seats 30′ of exit row 25 to move in an aft direction along the tracks 75, e.g., from first position 81 to second position 82. Additionally or alternatively, based on the sensor 52 detecting the action at the door 18 as described herein, an actuator may be configured to cause the seats 30 of exit row 24 to move in a forward direction along the tracks 74, e.g., from first position 91 to second position 92.”, “the actuator 94 and track 75 may comprise... the system automatically modifies a seat in the vehicle... moving the seat along the floor to increase the size  of an egress path...the seat may be accomplished using an electronic-based controller and one or more actuators...the exit row adjacent the exit includes more than one seat ”). Both Guo and Childress are analogous art, and teach vehicle seat operation system. However, Childress explicitly teaches cause the seats 30′ of exit row 25 to move in an aft direction along the tracks 75.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to cause the seats 30′ of exit row 25 to move in an aft direction along the tracks 75, as taught by Childress. Doing so improves self-help exits meaning that in an emergency egress the passengers seated immediately adjacent to the exit will be responsible for assessing external hazards and opening the door of the exit. (With regard to this reasoning, see at least Childress, Col 1, lines 11-14).

Regarding claim 5 and 15, Guo discloses wherein the computer is further programmed to compare the user destination with a second destination of a second user and to assign the first seat next to a seat of the second user when the destination and the second destination are within a distance threshold (See at least [0012], [0111], “…  an advanced electronic passenger management system and its corresponding techniques that can be used to check tickets, assign seats, remind passengers of their destinations and display destinations on boards … cars/long-distance buses are equipped with modern technology while passenger management mode therein is lagging far behind.”, “… based on the information of the three passengers who have boarded the car, the passenger management system sends signals to passenger information display lights 23, 24, and 25, indicating that Passengers 1, 2, and 3 are ready to take their respective seats--Seats 30, 31, and 32. Meanwhile, passenger destination display boards 26, 27, and 28 begin to display the respective destination names for the three passengers, like: TABLE-US-00002 Ordinal number 1 Passenger 1 Destination Name S1 Ordinal number 2 Passenger 2 Destination Name S2 Ordinal number 3 Passenger 3 Destination Name S3”). 

Regarding claim 6 and 16, Guo does not explicitly disclose wherein the computer is further programmed to move the first seat and the second seat to respective original positions upon closing of a vehicle door. However, Childress teaches wherein the computer is further programmed to move the first seat and the second seat to respective original positions upon closing of a vehicle door (See at least Col 5, Ln 5-50 and Col 1, line 62 - col 2 line 3, and col 4 line 35 to col 5 line 6) “the seat 30 of exit row 24 to move in a forward direction along the tracks 74 ...from first position 91 to second position 92... an actuator 94 that move the seats along the floor 14 may be provided control signals by the same controller C ... The actuator 94 and track 75 may comprise... rack and pinion gear system ...   based on the detecting the action at the door at step 801, the system automatically modifies a seat in the vehicle... moving the seat along the floor to increase the size of an egress path...the seat may be accomplished using an electronic-based controller and one or more actuators...the exit row adjacent the exit includes more than one seat.”, “detecting an action at a door; and modifying a seat in the exit row bases on the detecting the action at the door. The modifying the seat includes automatically moving the seat to increase a size of an egress path of the exit row; the seat of the exit row 25 and/or the seat of the row 24 immediately forward of the action at the exit door 18 as described herein, an actuator may be configured to cause the seats 30' of exit row 25 to move; move on a forward direction along the tracks 74, e.g. from first position 91 to second position 92”). Both Guo and Childress are analogous art, and teach vehicle seat operation system. However, Childress explicitly teaches modify a seat in the exit row bases on the detecting the action at the door.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to modify a seat in the exit row bases on the detecting the action at the door, as taught by Childress. Doing so, improves self-help exits meaning that in an emergency egress the passengers seated immediately adjacent to the exit will be responsible for assessing external hazards and opening the door of the exit. (With regard to this reasoning, see at least Childress, Col 1, lines 11-14).  

Regarding claim 10 and 20, Guo does not explicitly disclose wherein the computer is further programmed to determine a clearance distance and to move the second seat until the distance between the first seat and the second seat is at least the clearance distance. However, Childress teaches wherein the computer is further programmed to determine a clearance distance and to move the second seat until the distance between the first seat and the second seat is at least the clearance distance ((See at least Col 4, line 55- 67 and Col 1, line 62 - col 2 line 3, and col 4 line 35 to col 5 line 6) “in Fig 6. the seat exit row 25 and/or the seats of the row 24 immediately forward of the exit row 25 may be moved along the floor 14 to increase the size of the egress path 28. For example, the seats 30 of row 24 may be connected to the floor 14 by tracks 74, and the seats 30′ of exit row 25 may be connected to the floor 14 by tracks 75. In embodiments, based on the sensor 52 detecting the action at the door 18 as described herein, an actuator may be configured to cause the seats 30′ of exit row 25 to move in an aft direction along the tracks 75, e.g., from first position 81 to second position 82. Additionally, or alternatively, based on the sensor 52 detecting the action at the door 18 as described herein, an actuator may be configured to cause the seats 30 of exit row 24 to move in a forward direction along the tracks 74, e.g., from first position 91 to second position 92.”, “detecting an action at a door; and modifying a seat in the exit row bases on the detecting the action at the door. The modifying the seat includes automatically moving the seat to increase a size of an egress path of the exit row; the seat of the exit row 25 and/or the seat of the row 24 immediately forward of the action at the exit door 18 as described herein, an actuator may be configured to cause the seats 30' of exit row 25 to move; move on a forward direction along the tracks 74, e.g. from first position 91 to second position 92”). Both Guo and Childress are analogous art, and teach vehicle seat operation system. However, Childress explicitly teaches improve that an actuator may be configured to cause seats 30' of exit row 25 to move the seat 30' along the floor to increase the size.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to improve that an actuator may be configured to cause seats 30' of exit row 25 to move the seat 30' along the floor to increase the size, as taught by Childress. Doing so, improves self-help exits meaning that in an emergency egress the passengers seated immediately adjacent to the exit will be responsible for assessing external hazards and opening the door of the exit. (With regard to this reasoning, see at least Childress, Col 1, lines 11-14).

Claims 3 and 13are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20070265891A1), in view of Childress (US9611042 B1), and in further view of Rander (US 20170285642 A1), hereinafter referred to as Guo, Childress and Rander, respectively. 

Regarding claim 3 and 13, Guo in view of Childress discloses all the limitations stated above in claim. Guo in view of Childress does not explicitly disclose wherein the computer is further programmed to assign a plurality of respective seats to each of a plurality of users. However, Rander teaches wherein the computer is further programmed to assign a plurality of respective seats to each of a plurality of users ([see at least 0014, 0081, 0084, 0096 and 0101], “the transport facilitation system 100 assigns the seat to the user based on availability (e.g., for pooled rides). In other examples, a default seat may be assigned (e.g., the front left seat) based on convention or rider preference. According to implementations described herein, the transport facilitation system 100 can transmit a seat confirmation to the user device 195 indicating the assigned and/or pre-configured seat (530).”, “In variations, the AV 200 can accept the invitation 213, which can comprise a carpooling request or a single use request (605) …”). Both Guo in view of Childress and Rander are analogous art and teach vehicle seat operation system. However, Rander explicitly teaches assigns the seat to the user based on availability. 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to assigns the seat to the user based on availability, as taught by Rander. Doing so, selected AVs to configure various interior components (e.g., seat positions, individual seat adjustments, seat temperature, air temperature, radio settings, windows, mirrors, lighting, etc.) based on the preferences or requirements of the requesting user (With regard to this reasoning, see at least Rander, [0012]).


Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20070265891A1), in view of Childress (US9611042 B1), and in further view of Penilla (US20150210287 A1), hereinafter referred to as Guo, Childress and Penilla, respectively. 

Regarding claim 7 and 17, Guo in view of Childress discloses all the limitations stated above in claim. Guo in view of Childress does not explicitly disclose wherein the computer is further programmed to move at least one of the first seat and the second seat from respective original positions upon detecting a user device of the user entering the vehicle and to move at least one of the first seat and the second seat to the respective original positions upon detecting the user device within a distance threshold of the first seat. However, Penilla does teach wherein the computer is further programmed to move at least one of the first seat and the second seat from respective original positions upon detecting a user device of the user entering the vehicle and to move at least one of the first seat and the second seat to the respective original positions upon detecting the user device within a distance threshold of the first seat  ((See at least, [0081] and [0234]) “… in some embodiments, when a passenger sits in car seat, such as a front passenger seat, the device of the passenger pairs to the vehicle in guest mode. In guest mode, the passenger is provided with access to certain features of the car. For example, the user can select to heat the seat, change the air settings, adjust the seat to a specific setting (e.g., a GUI may show a subset of settings, pages of settings and/or controls) from which controls can be entered”, “Penilla also teaches that the same can be controlled for features such as air vents, which can allow users to custom set the temperature of their zone within the vehicle so that comfort can be improved for that particular passenger...Additionally, the vehicle controls can include seat positioning controls, which can allow the passenger to change the seat settings for his or her specific seat, by simply selecting the seat settings option in the user interface of his or her mobile device”). Both Guo in view of Childress and Penilla are analogous art, and from the same field to teach vehicle seat operation system. However, Penilla explicitly teaches when a passenger sits in car seat, such as a front passenger seat, the device of the passenger pairs to the vehicle in guest mode. 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to when a passenger sits in car seat, such as a front passenger seat, the device of the passenger pairs to the vehicle in guest mode, as taught by Penilla. Doing so, provides the ability to control other features of the seat, which may include heat seating or heat cooling functions. Other functions that can be controlled can include vehicle display data, which may be displayed on the main panel of the vehicle, see at least Penilla, Paragraph [0235], lines 5-10).

Regarding claim 8 and 18, Guo in view of Childress discloses all the limitations stated above in claim. Guo in view of Childress does not explicitly disclose wherein the first seat includes an occupancy sensor and the computer is further programmed to, upon detecting the user with the occupancy sensor, move at least one of the first seat and the second seat. However, Penilla teaches wherein the first seat includes an occupancy sensor and the computer is further programmed to, upon detecting the user with the occupancy sensor, move at least one of the first seat and the second seat ((See at least Penilla [0008], [0329] and [0044]) “an occupancy sensor of the vehicle is configured to interface with the one or more computers of the vehicle to identify occupancy of seats of the vehicle.”, “… the user interface identifying one or more passenger seats of the vehicle that indicate occupancy as determined by a seat sensor of the vehicle, the data further requesting selection of an identified passenger seat occupied by the user that is associated with the wireless device; and sending data to the user interface providing filtered access to a subset of vehicle metrics and control settings, the subset of the vehicle metrics and control settings being for an environment associated with the identified passenger seat of the vehicle, wherein the method is executed by a processor”, “…Once the user leaves the vehicle, the settings may revert back to a normal starting setting. In some embodiments, passengers can move around and select different seats, which can function to automatically change the settings available to the current seat ID. Processor”). Both Guo in view of Childress and Penilla are analogous art, and teach vehicle seat operation system. However, Penilla explicitly teaches to an occupancy sensor of the vehicle is configured to interface with the one or more computers of the vehicle to identify occupancy of seats of the vehicle and selection of an identified passenger seat occupied by the user.
 Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to an occupancy sensor of the vehicle is configured to interface with the one or more computers of the vehicle to identify occupancy of seats of the vehicle and selection of an identified passenger seat occupied by the user, as taught by Penilla. Doing so, provides the ability to control other features of the seat, which may include heat seating, vehicle or heat cooling functions. Other functions that can be controlled can include vehicle display data, which may be displayed on the main panel of the vehicle, see at least Penilla, Paragraph [0235], lines 5-10). 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20070265891A1), in view of Childress (US9611042 B1), in further view of Buttolo (US20180039917 A1), hereinafter referred to as Guo, Childress and Buttolo, respectively.

Regarding claim 9 and 19, Guo in view Childress disclose all the limitations stated above in claim. Guo in view Childress does not explicitly disclose wherein the computer is further programmed to stop the vehicle at a plurality of predetermined stops and to assign the first seat based on one of the predetermined stops. However, Buttolo teaches wherein the computer is further programmed to stop the vehicle at a plurality of predetermined stops and to assign the first seat based on one of the predetermined stops  (See at least [0018], [0060], [0008], “Embodiments may also include boarding a ride-sharing vehicle employing smart modules that provide reciprocal triangulation allowing the vehicle to stop with an assigned/reserved seating location at a passenger loading position of a waiting passenger. For example, if a specific seating area has been reserved, the vehicle may stop with the corresponding door (or other vehicle entrance) aligned with the passenger. … In at least one embodiment, the passenger personal device may use augmented reality to display an overlay of the vehicle indicating the assigned/reserved seating arrangement, the selected route, and other pertinent information/instructions ….”, “…  Detected passenger position relative to the vehicle may be used to align the reserved seating location with the passenger as the vehicle approaches and stops at the pick-up location. If luggage has been indicated in the reservation or is detected by one or more vehicle components or transceivers as indicated at 430, the vehicle may stop with the trunk or other cargo area aligned with the passenger or luggage as indicated at 432. Otherwise, the vehicle may be stopped with a vehicle door or access point for the reserved seating location aligned with the awaiting passenger as represented at 434.”, “…  one or more preferences to the booked vehicle for customized seating location settings prior to boarding the vehicle by the passenger. Various embodiments may detect luggage and align a vehicle arrival location or stopping point to align a cargo area for loading of luggage, or boarding a passenger. A passenger mobile device may provide alerts or notifications of an approaching destination and presence of passenger luggage in the vehicle.”, “”). Both Guo in view Childress and Buttolo are analogous art, and teach vehicle seat operation system. However, Buttolo explicitly teaches the vehicle to stop with an assigned/reserved seating location at a passenger loading position of a waiting passenger.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the vehicle to stop with an assigned/reserved seating location at a passenger loading position of a waiting passenger, as taught by Buttolo. Doing so to allow drivers and passengers to share vehicle and travel costs (e.g. BLA BLA CAR, ZIMRIDE, etc.). In the foreseeable future, people will be able to schedule an autonomous vehicle pick-up and drop-off using a personal mobile device (smartphone, tablet, computer, wearable, etc. (see at least Buttolo, Paragraph [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER CHAO whose telephone number is (571) 272-3318. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C. C/Examiner, Art Unit 4123                                                                                                                                                                                                        
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668